DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 8, 9, 11, 14 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butz (US 2015/0309219) in view of Milon “Anatomical exposure patterns of skin to sunlight: relative contributions of direct, diffuse and reflected ultraviolet radiation” and Shalev (US 2018/0271184).
As to claims 1 and 9, Butz discloses an ultraviolet reflection and cooling system for clothing that provides a cooling effect for a person. The clothing item has UV reflective properties incorporated therein. The reflective zone is located on the upper portion of the shirt, which protects the user where they would most likely experience the most UV light (see 0014). Butz states the reflective material can be applied to the fabric any various methods such as dyeing, printing on the exterior surface of the fabric material; manual printing, screen-printing, digital printing and the like (see 0028). The garment has one or more UV reflective zones (see 90 of Fig. 5) that reflects over 50% of ultraviolet light from contacting the skin of the user beneath the shirt and reduces the amount of heat received by the user (see 0035). 
Butz fails to teach a system comprising an input device to receive a data film comprising a representation of areas of sun exposure on a three dimensional model of a human body; at least one computing device configured to receive the data file from the input device and convert the data reflective material deposition instructions that include a continuous application zone, a gradient application zone and a non-application zone and a spray device coupled to the 
Milon discloses using a three dimensional numerical model to evaluate exposure doses for various body parts in different scenarios of a person standing still or moving (see methods section). Milon states that ultraviolet radiation can be both good and bad for the body. It can prevent diseases of vitamin D insufficiency but it can cause skin cancers. Milon dhoses that the top of the shoulder receives the most ultraviolet radiation and the amount decreases further down the body (see Table 2). 
Shalev discloses a process for forming garments that include selectively printing active-cooling materials in some areas of the fabric (see abstract, 0029,003, 0036). Shalev discloses the locations and amount of cooling material applied to the fabric are based on a sweat chart of the human body. The sweat chart is used to selectively deposit the material and determine which areas of the garment should receive the cooling elements, the elements should be intensified or shouldn’t receive the elements (see 006, 0065, 00671 and Figs. 4A-4B).  Shalev further states the application process can be an automatic process, computer controlled process, etc. (see 0084, 0085).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Butz to include selectively applying the reflective material to the appropriate locations on the garment based on the UV exposure data of Milon. One would have been motivated to do so since Milon states that various parts of 
It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the UV exposure data of Milon in order to selectively deposit the reflective material since Shalev shows that body data can be converted and used to selectively print cooling materials to certain areas of fabric. Shalev discloses using a sweat chart to determine the areas of the garment that is to receive the cooling material, areas where the cooling should be intensified and areas that shouldn’t receive the cooling material. One would have been motivated to do so since Butz modified by Milon teaches placing the reflective material based on the UV exposure to balance proper vitamin D sufficiency and preventing cancers where Shalev shows an operable method of using body data in order to selectively print materials onto a garment. Taking the teaching of Milon one would expect the top of the shoulder/shoulder (continuous portion) of the garment of Butz to receive the most of the reflective material and the torso portion to receive less, since it is exposed to less radiation ( gradient portion, seen in Table 2) and the bottom of the shirt of Butz does is free of the reflective material (see 0041-0042 of Butz).
It has been established in the art that data is converted into printing instructions when selectively printing a substrate. 
As to claims 2 and 11, as shown by Butz modified by Milon and Shalev, the mapped model of the body showing UV exposure shows the sun exposure for different areas on the body. Shalev shows using a sweat chart to determine the different areas of the garment that should receive the cooling material and the intensity of cooling material. It would have been to one having ordinary skill in the art to use the same process for the UV exposure scan by Milon to determine where the reflective material should be applied based on the scan dependent upon the activity being performed while wearing the garment in order to prevent over/under ultraviolet. 
As to claim 3, Shalev discloses using the chart to determine the intensity of the cooling material where the amount can be increased or diluted depending upon the sweat rate in that areas. It would have been to one having ordinary skill in the art to modify the process of Butz modified by Milon to include adjusting the intensity of the reflective material based on the exposure numbers found in the scan of Milon in order to optimize the exposure to prevent over exposure while supplying sufficient UV exposure for vitamin D sufficiency. One would have been motivated to do so since both are directed to coating garments with a material based on the human body’s exposure to an element where Shalev further teaches that the amount of the element and location of the element can be applied based on the body data. Milon shows that the torso portion of the body receives less radiation than the shoulder area (see Table 2) therefore that area would be the gradient area having a decreased amount of reflective material. 
As to claims 8 and 14, Milon teaches the areas of exposure are based on activity. 
As to claim 21, the first portion (shoulder portion of the garment) is contiguous with the first portion of the gradient zone (torso of the garment). 
As to claim 22, the first zone includes the upper shoulder region of the right side and left side which is separated by the collar (see Fig. 4 of Butz). 
Claims 4, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butz (US 2015/0309219) in view of Milon “Anatomical exposure patterns of skin to sunlight: relative contributions of direct, diffuse and reflected ultraviolet radiation” and Shalev (US 2018/0271184) as applied to claim 1 above, further in view of Stewart, Jr. (US 4923743).
The teachings of Butz modified by Milon and Shalev as applied to claims 3 and 9 are as stated above. 
Butz modified by Milon and Shalev fail to teach the spraying device comprises a plurality of spraying nozzles and the gradient of reflective material is created by selectively adjusting the 
Stewart Jr. disclose a spraying device used to applying liquid to textile materials such as fabrics. The spraying device comprises a plurality of sprayers, which can be selectively controlled to produce a desired pattern onto the fabric. Stewart Jr. states the device can be used to cover a large portion of the fabric or little specks of coating can be applied (see col. 2, lines 15-24).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Butz modified by Milon and Shalev to include the spraying device of Stewart Jr. One would have been motivated to do so since Butz modified by Milon and Shalev discloses the use of a spraying device to apply the coating material but fails to give details specifics of the device used where Stewart Jr. discloses an operable spraying device that can be used to selectively apply a pattern of liquid material to a fabric substrate. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butz (US 2015/0309219) in view of Milon “Anatomical exposure patterns of skin to sunlight: relative contributions of direct, diffuse and reflected ultraviolet radiation” and Shalev (US 2018/0271184) as applied to claim 1 above, further in view of Bentson (US 2015/0302597) 
The teachings of Butz modified by Milon and Shalev as applied to claim 1 are as stated above. 
Butz modified by Milon and Shalev fail to teach the system comprises an image capture device that captures at least one image of the human body; and an image-processing device configured to receive the data and convert the image into a 3-D model of the human body as required by claim 5.
Bentson discloses a method for preparing custom clothing patterns. The patterns are formed by providing a 3D image of a person, determining measures of the individual based on 
It would have been obvious to one having ordinary skill in the art of the effective filing date of the claimed invention to modify the process of Butz modified by Milon and Shalev to include forming the 3D image of the person by scanning an individual at different angles and using the data to form the image as taught by Bentson. One would have been motivated to do so since Milon teaches the use of a simulated human body in different postures and environments to determine uv exposure but fails to teach how the 3D model is formed while Benston discloses an operable method of forming a 3D model of the human body. 

Claims 6-7 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butz (US 2015/0309219) in view of Milon “Anatomical exposure patterns of skin to sunlight: relative contributions of direct, diffuse and reflected ultraviolet radiation” and Shalev (US 2018/0271184) as applied to claim 1 above , further in view of Weihs et al. “Measurments of Persoanl UV Exposure on Different Parts of the Body during Various Activities”.
The teachings of Butz modified by Milon and Shalev as applied to claim 1 are as stated above. 
Butz modified by Milon and Shalev fail to teach the model comprises a plurality of poses, motion capture or a body scan as required by claims 6 and 13. 
Weihs discloses a method for receiving ultraviolet exposure received by different body parts during different activities. Optoelectronic devices are used to measure the UV exposure at different positions of the body the devices are attached to the forehand so shoulders arms chest and legs during walking sitting lying and sitting up. Weihs states that the shoulders are most at risk when the person is walking whereas during sitting up and lying the legs are most at risk of UV exposure (abstract).

As to claim 7, the input device is a wearable device (optoelectronic device as taught by Weihs). 
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butz (US 2015/0309219) in view of Milon “Anatomical exposure patterns of skin to sunlight: relative contributions of direct, diffuse and reflected ultraviolet radiation” and Shalev (US 2018/0271184) as applied to claim 9 above, further in view of McCluer (US 3496057).
The teachings of Butz modified by Milon and Shalev as applied to claim 1 are as stated above. 
Butz modified by Milon and Shalev fail to teach the reflective material is a vaporized aluminum as required by claim 15. 
McCluer discloses the use of vaporized aluminum as a reflective material on fabric. (see col. 4 and 5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Butz modified by Milon and Shalev to include the use of vaporized aluminum as the reflective material as taught by McCluer. One would have been motivated to do so since Butz discloses the general use of a reflective material while McCluer discloses an operable reflective material used to coat fabrics. 
Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered but they are not persuasive. Applicant argues one would avoid using continuous deposits and gradient deposits in the process of Butz because Butz states it is preferable that light reflective material is omitted fro the garment except the zone of maximum reflectivity (see page 8 of arguments). The Examiner disagrees with applicant’s position. Butz reads “ it is preferable that the ultraviolet light reflective zone 90 is located within at least the upper torso portion 20 fo the rear torso surface 24 and the front torso surface 22 along with the upper portions of  the right sleeve portion 30 and the left sleeve portion 40  further illustrated in FIGS. 4 through 6 of the drawings.  It is preferable that a significantly reduced amount of or no additional ultraviolet light reflective material is used within the portion of the shirt 10 below the ultraviolet light reflective zone 90.” Butz does not teach only using reflective material in the zone of maximum reflectivity as being argued by applicant, Butz states the amount of reflective material outside of the zones  can be reduced or there is no reflective material. Milon shows in table 2, the amount of uv radiation different parts of the body receives. In table 2 is shows the upper shoulder portion receives a lot of UV radiation, therefore one would expect that region to have a significant amount of reflective material, Milon further shows that as you move down the body to the arm or chest area, the amount of radiation decreases therefore one of ordinary skill in the art would adjust the amount of reflective material as taught by Shalev depending upon the intensity of the UV radiation in that area to achieve the “gradient” area of reflective material. The area below the torso portion can receive no reflective material as taught by Butz. 
		As shown above there is a teaching and motivation to arrive system claimed where different zones of continuous, gradient and no reflective material are applied in order to have the right amount of reflective material based on the radiation received in that area of the body. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715